Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Petition Note
A petition decision was granted 10/25/2021 to withdrawn the Species election requirement for insufficient explanation and establishment of burden. A new Election Requirement is set forth below to adequately establish burden. 
Drawings Note
In an effort to salvage what remains of compact prosecution, Applicant is also advised to closely review the specification and drawings in accordance with MPEP 608.02, as the drawings appear to utilize the same reference numerals throughout the spec. for difference arrangements and structures of seats and tables leading to much confusion of how all the claimed embodiments actually work. For example, how does the table of assembly 310 of fig 26 fold like table 310 of fig 21? According the reference numeral 310 it is the same table, but it is unknown how table 310 of fig 26 functions like fig 21. Aren’t they the same table? It is advisable to make appropriate corrections to drawings and spec. to clearly demarcate the different table/seats arrangements etc. via different reference numerals to avoid potential 112 and drawing objections via the next action on the merits.
Election/Restrictions
This application contains claims directed to the following patentably distinct species 
Species A- a seating system of figures 6-19, wherein a table is supported with a central support and disposed in between two sets of seat assemblies.
Species B: a seating system of figure 24, wherein a seat can be adapted as a table.
Species C: a seating system of figures 26-27, wherein a table extends and is disposed along a sidewall of the internal cabin.
The species are independent or distinct because Species A, B and C have different physical configurations and method of operations. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 1-2, 9-11, 18-25, 31-32, 38 and 45 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Species A, B and C are mutually exclusive where each species operates and functions differently, and assumes physically different configurations because of which careful consideration of each species, one at a time, is the must during examination process. The lack of overlapping physical configuration also requires different field of searches for each species, for example a keyword query for "((fold$3 covert$4) with seat)" is relevant to species B but is irrelevant to species A and C, "(fold$3 with table)" is relevant to species A but is irrelevant to species B and C, "(table near5 window)" is relevant to species C but is irrelevant to species A and B. This characteristics classifies species A, B and C to different search classification requiring different key word searches and field of search (e.g., searching for different search queries that accounts/considers specific details of each species).  
Species A is drawn to foldable tables classified in B64C11/0638. Species A is positioned in the middle of cabin floor where the table can be folded and seats can be oriented in both longitudinal and transverse directions.

Species C is drawn to seat modules including tables or desks classified in B64C11/0605. Species C is positioned against aircraft walls where table top has cavities with permanent structure.    
The above explanation clearly establishes search burden AND, to examine at least one additional claim to a different embodiment with different prior art would also be considered an examination burden in this art specific area given the extremely low amount of examination time allotted to examiners in the mechanical arts. As such, both search and examination and deemed a burden and therefore restriction is deemed proper (again). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455.  The examiner can normally be reached on Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642